The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
Claim 3 Currently Amended): 
An electronic device, comprising: 
a radio frequency system, configured to communicate with a radio frequency reader; tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device; and a processor configured to: 
determine an identity of the at least one housing of the electronic device; 
receive at least one particular setting from the one or more set of settings that is associated with the identity of the at least one housing; and 
apply the at least one particular setting to the radio frequency system,
wherein: the machine-readable instructions associate a second set of settings for the radio frequency system with at least one proximate accessory; and the processor is configured to: determine an identity of the at least one proximate accessory; receive at least a second particular setting from the second set of settings that is associated with the identity of the at least one proximate accessory; and apply the at least second particular setting to the radio frequency system,

Claim 5 Currently Amended): 
An electronic device, comprising: 
a radio frequency system, configured to communicate with a radio frequency reader; tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device; and a processor configured to: 
determine an identity of the at least one housing of the electronic device; 
receive at least one particular setting from the one or more set of settings that is associated with the identity of the at least one housing; and 
apply the at least one particular setting to the radio frequency system,
wherein: the machine-readable instructions associate a second set of settings for the radio frequency system with at least one proximate accessory; and the processor is configured to: determine an identity of the at least one proximate accessory; receive at least a second particular setting from the second set of settings that is associated with the identity of the at least one proximate accessory; and apply the at least second particular setting to the radio frequency system,

Claim 17 Currently Amended): 
An electronic device, comprising: 
a radio frequency system, configured to communicate with a radio frequency reader; tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device; and a processor configured to: 
determine an identity of the at least one housing of the electronic device; 
receive at least one particular setting from the one or more set of settings that is associated with the identity of the at least one housing; and 
apply the at least one particular setting to the radio frequency system,
wherein: the machine-readable instructions associate a second set of settings for the radio frequency system with at least one proximate accessory; and the processor is configured to: determine an identity of the at least one proximate accessory; receive at least a second particular setting from the second set of settings that is associated with the identity of the at least one proximate accessory; and apply the at least second particular setting to the radio frequency system,

Claim 18 Currently Amended): 
An electronic device, comprising: 
a radio frequency system, configured to communicate with a radio frequency reader; tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device; and a processor configured to: 
determine an identity of the at least one housing of the electronic device; 
receive at least one particular setting from the one or more set of settings that is associated with the identity of the at least one housing; and 
apply the at least one particular setting to the radio frequency system,
wherein: the machine-readable instructions associate a second set of settings for the radio frequency system with at least one proximate accessory; and the processor is configured to: determine an identity of the at least one proximate accessory; receive at least a second particular setting from the second set of settings that is associated with the identity of the at least one proximate accessory; and apply the at least second particular setting to the radio frequency system,

Claim 20 Currently Amended): 
An electronic device, comprising: 
a radio frequency system, configured to communicate with a radio frequency reader; tangible, non-transitory storage, comprising configuration adjustment logic that comprises machine-readable instructions that associate a set of settings for the radio frequency system with at least one housing of an electronic device; and a processor configured to: 
determine an identity of the at least one housing of the electronic device; 
receive at least one particular setting from the one or more set of settings that is associated with the identity of the at least one housing; and 
apply the at least one particular setting to the radio frequency system,
wherein: the machine-readable instructions associate a second set of settings for the radio frequency system with at least one proximate accessory; and the processor is configured to: determine an identity of the at least one proximate accessory; receive at least a second particular setting from the second set of settings that is associated with the identity of the at least one proximate accessory; and apply the at least second particular setting to the radio frequency system,

 determine the identity of the at least one proximate accessory of the electronic device based upon a signal provided by the at least one proximate accessory to the electronic device.
 Claims 22-25, 28, 29, 32-34 and 36-39 are canceled
Claim 35 Currently Amended): 
A radio frequency system, configured to: receive a set of particular settings associated with a housing of an electronic watch associated with the radio frequency system, wherein the housing encloses interior components of the electronic watch, wherein the set of particular settings are configured to counteract an impact of the housing on communications of the radio frequency system; and 
communicate with a radio frequency reader, using the set of particular settings.
receive a second set of particular settings associated with a watch band of the electronic watch associated with the radio frequency system, wherein the second set of particular settings are configured to counteract an impact of the watch band on the communications of the radio frequency system; and communicate with a radio frequency reader, using the second set of particular settings, 


REASONS FOR ALLOWANCE
Please see the Patent Board decision. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641